Case 1:21-cv-03984-JGK Document9 Filed 08/10/21 Page 1of1
Case 1:21-cv-03984-JGK Document 8 Filed 08/10/21 Page 1of1

 

 

 

  

| Pp S KY C) VW E 4 Douglas B. Lipsky - Partner

AN EMPLOYMENT LAW FIRM 420 Lexington Avenue, Suite 1830

New York, New Yori 10170

Main: 212.392.4772

USDS SDNY Direct: 212.444.1024

DOCUMENT Fax: 212.444.1030

ELECTRONIC ALLY FILED doug@hpskylowe.com

DOC #: . _——— www. lipskylowe.com
DATE FILED: __ 2+. August 10, 2021

 

 

 

 

 

 

VIA ECE

The Honorable John G. Koeltl, U.S.D.J.

U.S. District Court for the Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Nisbett v. Simple Skiff Beverages, LLC, 1:21-cv-3984 (JGK)
Dear Judge Koeltl:

This firm represents Plaintiff Kareem Nisbett in this website accessibility case
under the Americans with Disabilities Act. We respectfully request an adjournment of
today’s 4:30 p.m., Initial Pretrial Conference.

As background, the Complaint was filed on May 4, 2021 and Plaintiff promptly
attempted to serve the Defendant with the Summons and Complaint. After some
unsuccessful attempts, Plaintiff served Defendant on July 8 via its registered agent,
makings its responsive pleading due by July 29, 2021. (Doc. No. 7). However, no
attorney representing the Defendant has contacted this firm nor filed a Notice of
Appearance.

To conserve the Court’s valuable resources, we respectfully request the
conference be adjourned for 30 days, during which time Defense counsel will hopefully
file a Notice of Appearance. This is the second request to adjourn this conference, The
adjournment, if granted, would not affect any other deadlines or conferences.

We respectfully apologize for not making this request sooner. I was out of the
office last week with limited computer access.

We appreciate the Court’s consideration of this request.

Respectfully submitted,
LIPSKY LOWE LLP

s/ Douglas B. Lipsky
Douglas B. Lipsky

 

 
